Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 6/24/2022 regarding application 17/102,084 filed on 11/23/2010.  
2. 	Claims 1-11, and 20-28 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-10, and 20-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bish et al. (US Patent Application Publication 2016/0162206, hereinafter Bish).
As to claim 1, Bish teaches A method, comprising: 
obtaining memory usage data for a first memory resource from one or more memory controllers, the first memory resource being implemented on the one or more memory controllers [as shown in figure 2, where the servers (206a and 206b) are the corresponding controllers; A temperature pattern identification module 812 may be configured to identify patterns in the heat maps, which may in turn be used to identify relationships between data blocks. Patterns may include those that occur at predictable times and/or dates as well as usage patterns that occur in predictable orders or sequences but do not necessarily occur at predictable times and/or dates … Thus, the prediction module 820 may predict changes in temperature at selected times and/or dates as well as changes in temperature that may occur at uncertain or variable times and/or dates (as may occur with usage patterns) (¶ 0050-0052)], the memory usage data including access metrics associated with access instances to the first memory resource [An apparatus for migrating data in a tiered storage architecture includes one or more processors and one or more memory devices coupled to the processors and storing instructions for execution by the processors. The instructions cause the one or more processors to: track temperature (i.e., frequency of access) of data blocks in a tiered storage architecture; generate heat maps indicating the temperature of the data blocks across different time intervals; process the heat maps using an image processing algorithm; compress the heat maps to reduce the size of the heat maps; compare the heat maps from the time intervals to identify temperature patterns occurring over time; predict, from the temperature patterns, when selected data blocks will change in temperature; and migrate the selected data blocks between tiers of the tiered storage architecture in anticipation of their changes in temperature (abstract); In today's tiered storage architectures, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on storage media. For example, “hot” (i.e., frequently accessed) data may be placed on faster, more expensive storage media (e.g., solid state drives) to improve I/O performance. “Cold” (i.e., less frequently accessed) data may be placed on slower, less expensive storage media (e.g., hard disk drives) with reduced I/O performance. As the temperature of the data changes, the data may be migrated between storage tiers to optimize I/O performance (¶ 0004); The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)], and wherein the access metrics are tracked and locally maintained by the one or more memory controllers with respect to a plurality of memory segments on the first memory resource accessible to a computing device [as shown in figure 8, including the temperature tracking module (804) and the heat map generating module (802); In today's tiered storage architectures, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on storage media. For example, “hot” (i.e., frequently accessed) data may be placed on faster, more expensive storage media (e.g., solid state drives) to improve I/O performance. “Cold” (i.e., less frequently accessed) data may be placed on slower, less expensive storage media (e.g., hard disk drives) with reduced I/O performance. As the temperature of the data changes, the data may be migrated between storage tiers to optimize I/O performance (¶ 0004); The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)]; 
generating a memory usage record for the first memory resource based on the obtained memory usage data, the memory usage record including compiled memory usage data based on obtained access metrics [as shown in figure 8, including the temperature tracking module (804) and the heat map generating module (802); An apparatus for migrating data in a tiered storage architecture includes one or more processors and one or more memory devices coupled to the processors and storing instructions for execution by the processors. The instructions cause the one or more processors to: track temperature (i.e., frequency of access) of data blocks in a tiered storage architecture; generate heat maps indicating the temperature of the data blocks across different time intervals; process the heat maps using an image processing algorithm; compress the heat maps to reduce the size of the heat maps; compare the heat maps from the time intervals to identify temperature patterns occurring over time; predict, from the temperature patterns, when selected data blocks will change in temperature; and migrate the selected data blocks between tiers of the tiered storage architecture in anticipation of their changes in temperature (abstract); In today's tiered storage architectures, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on storage media. For example, “hot” (i.e., frequently accessed) data may be placed on faster, more expensive storage media (e.g., solid state drives) to improve I/O performance. “Cold” (i.e., less frequently accessed) data may be placed on slower, less expensive storage media (e.g., hard disk drives) with reduced I/O performance. As the temperature of the data changes, the data may be migrated between storage tiers to optimize I/O performance (¶ 0004); The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)]; 
determining a plurality of memory hotness metrics for the plurality of memory segments, the plurality of memory hotness metrics being based on compiled memory usage data associated with the plurality of memory segments [as shown in figures 4-7, where each square represents a memory segment; The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)]; and 
causing a memory segment from the plurality of memory segments to be migrated from the first memory resource to a second memory resource based on a memory hotness metric associated with the memory segment [An apparatus for migrating data in a tiered storage architecture includes one or more processors and one or more memory devices coupled to the processors and storing instructions for execution by the processors. The instructions cause the one or more processors to: track temperature (i.e., frequency of access) of data blocks in a tiered storage architecture; generate heat maps indicating the temperature of the data blocks across different time intervals; process the heat maps using an image processing algorithm; compress the heat maps to reduce the size of the heat maps; compare the heat maps from the time intervals to identify temperature patterns occurring over time; predict, from the temperature patterns, when selected data blocks will change in temperature; and migrate the selected data blocks between tiers of the tiered storage architecture in anticipation of their changes in temperature (abstract)].
As to claim 2, Bish teaches The method of claim 1, wherein obtaining the memory usage data comprises reading a heatmap associated with the computing device and maintained by the one or more memory controllers, the heatmap including a plurality of segment entries for the plurality of memory segments, each of the plurality of segment entries including one or more access metrics associated with accessing a corresponding memory segment from the plurality of memory segments by the computing device [as shown in figures 4-7, where each square represents a memory segment; The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)].
As to claim 3, Bish teaches The method of claim 2, wherein reading the heatmap causes data from the heatmap to be cleared when read by the computing device, and wherein obtaining the memory usage data comprises reading the heatmap periodically [as shown in figures 4-7, where each square represents a memory segment; The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)].
As to claim 4, Bish teaches The method of claim 2, wherein reading the heatmap comprises accessing the heatmap on a different access path than an access path used to interact with the first memory resource [as shown in figure 8, including the temperature tracking module (804) and the heat map generating module (802); An apparatus for migrating data in a tiered storage architecture includes one or more processors and one or more memory devices coupled to the processors and storing instructions for execution by the processors. The instructions cause the one or more processors to: track temperature (i.e., frequency of access) of data blocks in a tiered storage architecture; generate heat maps indicating the temperature of the data blocks across different time intervals; process the heat maps using an image processing algorithm; compress the heat maps to reduce the size of the heat maps; compare the heat maps from the time intervals to identify temperature patterns occurring over time; predict, from the temperature patterns, when selected data blocks will change in temperature; and migrate the selected data blocks between tiers of the tiered storage architecture in anticipation of their changes in temperature (abstract)].
As to claim 5, Bish teaches The method of claim 1, wherein the one or more memory controllers includes a first memory controller that manages access to a first memory device and a second memory controller that manages access to a second memory device, and wherein obtaining the memory usage data comprises reading a first heatmap managed by the first memory controller and reading a second heatmap managed by a second memory controller [as shown in figure 2, where the servers (206a and 206b) are the corresponding first and second controllers, respectively; as shown in figures 4-7, where each square represents a memory segment; figure 8, 802, shows the heat map].
As to claim 6, Bish teaches The method of claim 1, wherein the computing device includes a first accessing agent and a second accessing agent having access to the first memory resource, wherein obtaining the memory usage data includes: reading a first heatmap including segment entries for a first set of memory segments from the first memory resource including access metrics associated with accessing the first set of memory segments by the first accessing agent; and reading a second heatmap including segment entries for a second set of memory segments from the first memory resource including access metrics associated with accessing the second set of memory segments by the second accessing agent [as shown in figure 2, where the servers (206a and 206b) are the corresponding first and second agents, respectively; as shown in figures 4-7, where each square represents a memory segment; figure 8, 802, shows the heat map]
As to claim 7, Bish teaches The method of claim 1, wherein the access metrics include one or more of: a frequency metric for an associated memory segment, the frequency metric indicating a count of access instances for the associated memory segment since a last time that the memory usage data was obtained by the computing device; a recency metric for the associated memory segment, the recency metric indicating a recency of when a segment entry for the associated memory segment was last accessed; and a density metric for the associated memory segment, the density metric including a plurality of values associated with multiple portions of the memory segment and indicating respective portions of the memory segment that have been accessed since the last time that the memory usage data was obtained by the computing device [as shown in figures 4-7, where each square represents a memory segment; In today's tiered storage architectures, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on storage media. For example, “hot” (i.e., frequently accessed) data may be placed on faster, more expensive storage media (e.g., solid state drives) to improve I/O performance. “Cold” (i.e., less frequently accessed) data may be placed on slower, less expensive storage media (e.g., hard disk drives) with reduced I/O performance. As the temperature of the data changes, the data may be migrated between storage tiers to optimize I/O performance (¶ 0004); The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)].
As to claim 8, Bish teaches The method of claim 7, wherein the one or more memory controllers includes a first memory controller associated with a first memory device and a second memory controller associated with a second memory device, wherein the first memory controller is configured to track a first set of one or more access metrics with respect to memory segments on the first memory device, and wherein the second memory controller is configured to track a second set of one or more access metrics with respect to memory segments on the second memory device, the second set of one or more access metrics being different from the first set of one or more access metrics [as shown in figure 2, where the servers (206a and 206b) are the corresponding first and second controllers, respectively; as shown in figures 4-7, where each square represents a memory segment; figure 8, 802, shows the heat map; In today's tiered storage architectures, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on storage media. For example, “hot” (i.e., frequently accessed) data may be placed on faster, more expensive storage media (e.g., solid state drives) to improve I/O performance. “Cold” (i.e., less frequently accessed) data may be placed on slower, less expensive storage media (e.g., hard disk drives) with reduced I/O performance. As the temperature of the data changes, the data may be migrated between storage tiers to optimize I/O performance (¶ 0004); The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)]
As to claim 9, Bish teaches The method of claim 1, wherein the plurality of memory hotness metrics includes, for each memory segment of the plurality of memory segments, a hotness score based on a combination of a frequency metric and a density metric for the associated memory segment [as shown in figures 4-7, where each square represents a memory segment; In today's tiered storage architectures, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on storage media. For example, “hot” (i.e., frequently accessed) data may be placed on faster, more expensive storage media (e.g., solid state drives) to improve I/O performance. “Cold” (i.e., less frequently accessed) data may be placed on slower, less expensive storage media (e.g., hard disk drives) with reduced I/O performance. As the temperature of the data changes, the data may be migrated between storage tiers to optimize I/O performance (¶ 0004); The heat map 400a of FIG. 4A shows a small number of data blocks that are “hot” at time interval T1 (as shown by the three darkest pixels). In certain embodiments, these data blocks may be moved to higher performance storage media to improve I/O performance. The heat map 400b of FIG. 4B shows that after the data blocks of FIG. 4A become hot, additional data blocks become hot during interval T2. These are followed by additional hot data blocks in interval T3 and interval T4. Each of these hot data blocks may be moved to higher performance storage media to improve I/O performance … (¶ 0039-0045)].
As to claim 10, Bish teaches The method of claim 1, wherein the second memory resource has a lower access latency than the first memory resource [Referring to FIG. 3, in certain embodiments, a storage system 110 and/or the storage architecture 100 may be configured to provide tiered data storage. In such a system, the “hotness” or “coldness” of data may be continually monitored so that it can be optimally placed on different storage tiers 300. For example, faster storage devices 204 (e.g., solid state drives) may make up a first storage tier 300a, intermediate performance storage devices 204 (e.g., hard drives) may make up a second storage tier 300b, while slower storage devices (e.g., tape) may make up a third storage tier 300c. “Hot” (i.e., frequently accessed) data may be placed on the first storage tier 300a to improve I/O performance, while “warm” (i.e., less frequently accessed) data may be placed on the second storage tier 300b, and “cold” (i.e., even less frequently accessed) data may be placed on the third storage tier 300c (¶ 0034)].
As to claim 20, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 23, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 24, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 25, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 26, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 27, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
As to claim 28, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to "As to claim 9" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent Application Publication 2016/0162206, hereinafter Bish), and in view of 
Karve et al. (US Patent Application Publication 2018/0129443, hereinafter Karve).
As to claim 11, Bish does not teach including a ratio of read instances to write instances.
However, tracking a ratio of read instances to write instances is well known and widely used in the art.
For example, Karve specifically teaches includes information associated with read instances and write instances, and wherein the plurality of memory hotness metrics includes a ratio of read instances to write instances, and wherein causing the memory segment to be migrated is based on the ratio of read instances to write instances [I/O workload may be characterized in a variety of ways and may be affected by a number of factors, including random versus sequential I/O, large versus small I/O request size, read versus write ratio, and the degree of parallelism employed. The workload rating of a storage device is typically described via its input/output operations per second (IOPS) capacity, its maximal throughput, or bandwidth, and its latency, the time required to process a storage operation or data request. In embodiments of the invention, monitor data may include, along with the total number of I/O requests during the monitoring interval, the read/write ratio of the requests and the size of each request, so that a decision to migrate data from one storage device to a different type of storage device may be based, in part, on characteristics, such as workload rating, of the respective devices (¶ 0032)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to include a ratio of read instances to write instances, as demonstrated by Karve, and to incorporate it into the existing scheme disclosed by Bish, in order to quantify the access metrics of each memory segments according to read and write operations if so desired.

Conclusion
7.	Claims 1-11 and 20-28 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 6, 2022